The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                    Friday, February 13, 2015

                                      No. 04-14-00787-CR

                                     Matthew O. ARANDA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR2070
                            Honorable Pat Priest, Judge Presiding

                                         ORDER
        The reporter’s record was due to be filed with this court on January 6, 2015. See TEX. R.
APP. P. 35.1. On January 13, 2015, this court granted court reporter Kay Gittinger’s request for a
thirty-day extension of time to file the record until February 5, 2015.
        On February 9, 2015, the court reporter filed a second request for a thirty-day extension
of time to file the reporter’s record until March 9, 2015. The request is GRANTED. The
reporter’s record must be filed with this court not later than March 9, 2015. See id. R. 35.3(c).
If the reporter’s record is not filed with this court by March 9, 2015, any requests for additional
time to file the record must be accompanied by a signed, written status report. The report must
describe the transcript by day with the date, description, page counts, and remarks for each day.
The page counts must include the total number of pages, the number of pages edited, proofread,
and formatted into the required electronic form (including bookmarks). The report may describe
any unusual aspects of the record. The report must describe any problems the court reporter
reasonably believes may delay the completion of the record beyond the requested date. A
preferred form for the status report, with an accompanying example, is attached to this order.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court